       Case 4:13-cr-00052-BMM Document 205 Filed 07/23/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                 CR-13-76-GF-BMM
               Plaintiff,
     vs.

MICHAEL THOMAS BAD OLD                                  O RDER
MAN,

               Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on July 23, 2020. (Doc. 36.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge DeSoto’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
       Case 4:13-cr-00052-BMM Document 205 Filed 07/23/20 Page 2 of 3



      Judge DeSoto conducted a revocation hearing on July 08, 2020. (Doc. 33.)

The United States accused Bad Old Man of violating his conditions of supervised

release 1) by consuming alcohol. (Doc. 130).

      At the revocation hearing, Bad Old Man admitted that he had violated the

conditions of his supervised release: 1) by consuming alcohol. (33.) Judge DeSoto

found that the violation Bad Old Man admitted proved to be serious and warranted

revocation, and recommended that Bad Old Man receive a custodial sentence of 1

month, with 35 months of supervised release to follow with the first 2 months of

supervised release in inpatient treatment at Connections Corrections. Judge DeSoto

recommended that this sentence run concurrent with the sentence imposed in CR-

13-76-GF-CMM. Bad Old Man was advised of the 14 day objection period and his

right to allocute before the undersigned. (Doc. 33.)

      The violations prove serious and warrant revocation of Bad Old Man’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendations (Doc. 36) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Michael Thomas Bad Old

Man be incarcerated for a term of 1 months of custody, with 35 months of

supervised release to follow. Bad Old Man should serve the first 2 months of
       Case 4:13-cr-00052-BMM Document 205 Filed 07/23/20 Page 3 of 3



supervised release in inpatient treatment at Connections Corrections. This

sentence shall run concurrent with the sentence imposed in CR-13-52-GF-BMM.

      DATED this 23rd day of June, 2020.
